SUMMARY ORDER

On remand from the Supreme Court of the United States, following a petition for review of a forfeiture order by the Federal Communications Commission (“FCC”), reversal of the Commission’s order by opinion, ABC, Inc. v. FCC, 404 Fed.Appx. 530 (2d Cir.2011), and a petition for certiorari to the Supreme Court of the United States.
Petitioners ABC, Inc., ABC Television Affiliates Association, and ABC-affiliated television stations (collectively “ABC”) petitioned for review of a forfeiture order against forty-four ABC-affiliated television stations after the FCC determined that the display of a woman’s nude buttocks in an episode of NYPD Blue was actionably indecent. See In re Complaints Against Various Television Licensees Concerning Their February 25, 2003 Broadcast of the Program “NYPD Blue”, 23 FCC Red. 3147 (2008). We followed Fox Television Stations, Inc. v. FCC, 613 F.3d 317, 335 (2d Cir.2010) (rehearing en banc denied), which held that the indecency policy under which the forfeiture order was issued was unconstitutionally vague. We therefore granted the petition for review and vacated the FCC’s forfeiture order. See ABC, 404 Fed.Appx. at 533. The Supreme Court granted certiorari and vacated our decision.
The Supreme Court determined that the FCC’s forfeiture order should be set aside because the Commission failed to give ABC fair notice under the Fifth Amendment’s Due Process Clause, prior to the broadcast of the episode of NYPD Blue in question, that fleeting nudity could be found actionably indecent. See FCC v. Fox Television Stations, Inc., 567 U.S. -, 132 S.Ct. 2307, 2320, 183 L.Ed.2d 234 (2012). Based on the Supreme Court’s decision in FCC v. Fox Television Stations, Inc., we GRANT the petition for review and VACATE the FCC’s forfeiture order.